DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement dated 11/10/2020 has been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is considered indefinite because the only positively recited element of the claim is an opening.  The preamble of the claim only generically recites “A device” which does not convey any structure into the claim.  As a result, the meets and bounds of the claim cannot be clearly determined if the only positively recited structure is an opening without any structure which includes the opening other than a device.  Clarification and/or correction is requested.
Note claims 2-10 are indefinite because they depend from indefinite claim 1 and do not cure the deficiencies of the claims from which they depend.
In claims 2 and 9, “at least one gas exchange opening” lacks clear antecedent basis.  It is not clear if this “at least one gas exchange opening” is the same or different from that recited in claim 1.  Clarification and/or correction is requested.
In claim 3, “at least two gas exchange openings” lacks clear antecedent basis.  It is not clear if these are the same or different from those recited in claim 1.  Note, claim 1 does not require a plurality of openings.  Clarification and/or correction is requested.
In claim 4, “a plurality of gas exchange openings” lacks clear antecedent basis.  It is not clear if these are the same or different from those recited in claim 1.  Note, claim 1 does not require a plurality of openings.  Clarification and/or correction is requested.
Claim 10 is indefinite because the recited method steps only include a step of using the device of claim 1.  The claim is devoid on any transitional phrase, such as: comprising or consisting, and is also device of any positively recited culture method step other than “using”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (JP 2002330750 as evidenced by the corresponding English language machine translation).
With respect to claim 1, the reference of Tanaka et al. discloses a device for culturing cells (Figs. 1-5) during a shaking operation with passive gas exchange, the device including at least one gas exchange opening (6, 24, 34, 42), wherein an opening surface of the gas exchange opening is not oriented parallel with a movement vector of a shaking movement at at least one point in time of the shaking movement (the openings are oriented in a vertical direction while the intended shaking movement is in a horizontal direction)(Figs. 1-8).
With respect to claim 2, the gas exchange openings (6, 24, 34, 42) are sealed with a gas-permeable sterile barrier (8, 26, 50).
With respect to claim 3, the device includes at least two gas exchange openings arranged opposite on another (Figs. 1-3 and 5).
With respect to claim 4, the device includes a plurality of gas exchange openings arranged radially circumferentially and are only separated by struts (Figs. 1-3).

With respect to claim 7, the device includes a wall in the form of a shaking flask (Figs. 1-6).
With respect to claim 8, the gas exchange openings of the device are positioned at an angle greater than 45 with respect to the horizontal shaking vector (Figs. 1-8).
With respect to claim 9, the gas exchange openings are capable of being located at a height above the base which is twice the height of unshaken liquid as required of the claim (Figs. 1-8).
With respect to claim 10, the disclosed device is used for culturing cells in a shaker device (¶[0031]-[0042] of the English language translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JP 2002330750 as evidenced by the corresponding English language machine translation) in view of Tunac (US 4,665,035).
The reference of Tanaka et al. has been discussed above with respect to claim 1.
	While the reference of Tanaka et al. discloses the use of a shaking flask (Figs. 1-5), the reference is silent with respect to the use of at least one anti-splash protrusion positioned between the culture liquid and the at least one gas exchange opening.
	The reference of Tunac discloses that it is known in the art to provide a shake flask (10) with at least one anti-splash protrusion (16) positioned between the culture liquid and the neck (12) of the flask (10) (Fig. 1).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the shake flask of the primary reference with splash guard in the area between the neck and the main body as suggested by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references of Cline (US 5,047,347) and Scibek et al.(US 2019/0112567) are cited as prior art culture devices that include openings for gas exchange.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB